AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
entered into as of the 1st day of January, 2006, by and between MFA MORTGAGE
INVESTMENTS, INC., a Maryland corporation ("MFA"), and TERESA D. COVELLO, an
individual residing at 12 Wincott Drive, Melville, New York 11747 (the
"Executive").

W I T N E S S E T H:

     WHEREAS, MFA and the Executive entered into an employment agreement
effective as of November 1, 2003 (the "Employment Agreement");

     WHEREAS, MFA and the Executive desire to amend the terms of the Executive's
employment and extend the period of employment set forth in the Employment
Agreement to December 31, 2007 on the terms and conditions set forth in this
Agreement; and

     WHEREAS, the Executive wishes to continue serving MFA and MFA wishes to
secure the continued exclusive services of the Executive under the terms and
conditions described below.

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree to amend and restate the
Employment Agreement in its entirety to read as follows:

     1. Term of Employment.

          (a) MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Paragraph 2 below for the Term of Employment, subject to the
terms and conditions of this Agreement.

          (b) The term of employment (the "Term of Employment") under this
Agreement shall include the Initial Term and each Renewal Term. The Initial Term
shall commence as of January 1, 2006 and shall continue until December 31, 2007.
The Term of Employment shall automatically renew for a one-year period (each
such renewal, a "Renewal Term") at the end of the Initial Term and each Renewal
Term, unless either party shall give notice to the other not less than six
months prior to the end of the Initial Term or any Renewal Term, as the case may
be, of her or its intent not to renew such Initial Term or Renewal Term, as the
case may be. Notwithstanding the foregoing sentences of this Paragraph 1(b), the
Term of Employment may be terminated before the expiration of the Initial Term
or any Renewal Term in accordance with Paragraph 5 hereof.

     2. Position; Duties and Responsibilities.

          (a) During the Term of Employment, the Executive shall be employed as
Senior Vice President, Chief Accounting Officer and Treasurer of MFA, reporting
to the Chief Financial Officer of MFA (the "CFO"), with such duties and
day-to-day management responsibilities as are customarily performed by persons
holding such offices at similarly situated mortgage REITs and such other duties
as may be mutually agreed upon between the Executive and the Chief Executive
Officer of MFA (the "CEO") and/or the CFO.



--------------------------------------------------------------------------------

          (b) During the Term of Employment, the Executive shall, without
additional compensation, also serve on the board of directors of, serve as an
officer of, and/or perform such executive and consulting services for, or on
behalf of, such subsidiaries or affiliates of MFA as the CEO, the CFO and/or the
Board of Directors of MFA (the "Board of Directors") may, from time to time,
request. MFA and such subsidiaries and affiliates are hereinafter referred to,
collectively, as the "Company." For purposes of this Agreement, the term
"affiliate" shall have the meaning ascribed thereto in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the "Act").

          (c) During the Term of Employment, the Executive shall serve MFA
faithfully, diligently and to the best of her ability and shall devote
substantially all of her time and efforts to her employment and the performance
of her duties under this Agreement. Nothing herein shall preclude the Executive
from engaging in charitable and community affairs and managing her personal
financial and legal affairs, so long as such activities do not materially
interfere with her carrying out her duties and responsibilities under this
Agreement.

     3. Compensation.

          (a) Base Salary. During the Term of Employment, MFA shall pay to the
Executive a base salary (the "Base Salary") equal to $225,000 per annum. The
Base Salary shall be paid in accordance with MFA's normal payroll practices.

          (b) Performance Bonus. The Executive shall be eligible to receive an
annual performance bonus in such amount, in such manner and at such time as
shall be recommended by the CEO and/or the CFO and approved by the Compensation
Committee of the Board of Directors (the "Compensation Committee") or the Board
of Directors, as the case may be.

          (c) Equity Compensation. The Executive shall be eligible to receive
such stock option, restricted stock, phantom share or dividend equivalent rights
("DERs") grants or other equity awards as the Compensation Committee or the
Board of Directors, as the case may be, shall deem appropriate.

          (d) Discretion to Increase Compensation. Nothing in this Agreement
shall preclude the Board of Directors or the Compensation Committee from
increasing or considering increasing the Executive's compensation during the
Term of Employment. The Base Salary as adjusted to reflect any increase shall be
the Base Salary for all purposes of this Agreement.

     4. Employee Benefit Programs and Fringe Benefits.

          During the Term of Employment, the Executive shall be entitled to four
weeks of vacation each calendar year and to participate in all executive
incentive and employee benefit programs of MFA now or hereafter made available
to MFA's senior executives or salaried employees generally, as such programs may
be in effect from time to time. MFA shall reimburse the Executive for any and
all necessary, customary and usual business expenses, properly receipted in
accordance with MFA's policies, incurred by the Executive in connection with her
employment.

     5. Termination of Employment.

          (a) Termination Due to Death or Disability. If the Executive's
employment is terminated during the Term of Employment by reason of the
Executive's death or Disability, the Executive's Term of Employment shall
terminate automatically without further obligations to the Executive, her legal
representative or her estate, as the case may be, under this Agreement except
for (i) any compensation earned but not yet paid, including and without
limitation, any amount of Base Salary accrued or earned but unpaid and any other
payments payable to the Executive pursuant to Paragraph 5(e) below, which
amounts shall be promptly paid in a lump sum to the Executive, her legal
representative or her estate, as the case may be, and (ii) continued payment on
a

2



--------------------------------------------------------------------------------

monthly basis of the Executive's then current Base Salary for a period of one
year following the date of such termination, which shall be paid to the
Executive, her legal representative or her estate, as the case may be. In the
event of such termination due to her Disability, the Executive's health
insurance coverage shall be continued at MFA's expense for the duration of such
Disability; provided, that, if such coverage cannot be provided under MFA's
health insurance policy for the duration of such Disability, such coverage or
the cost of comparable coverage shall be provided by MFA until the Executive's
attainment of age 65 or such later date through which coverage is permissible
under MFA's health insurance policy.

          (b) Termination Without Cause or for Good Reason. In the event the
Executive's employment is terminated by MFA without Cause (which shall not
include any non-renewal of this Agreement by MFA pursuant to Paragraph 1(b)) or
by the Executive for Good Reason, unless any such termination is preceded by the
Executive's giving notice of her determination not to renew the Initial Term or
any Renewal Term pursuant to Paragraph 1(b), the Executive shall be entitled to
both continued payments of her then current Base Salary and continued health
insurance coverage at MFA's expense, until the later to occur of (i) the
expiration of the Term of Employment or (ii) the first anniversary of such
termination of employment, such Base Salary being payable at the same time such
amounts would have been payable to the Executive had her employment not
terminated.

          (c) Termination by MFA for Cause or Voluntary Termination by the
Executive. In the event the Executive's employment is terminated by MFA for
Cause or is terminated by the Executive on her own initiative for other than a
Good Reason (including pursuant to Paragraph 1(b)), the Executive shall be
entitled to any compensation earned but not yet paid, including and without
limitation, any amount of Base Salary accrued or earned but unpaid and any other
payments payable to the Executive pursuant to Paragraph 5(e) below, as of the
date of termination.

          (d) Termination Related to Change in Control. In the event of (1) the
termination of the Executive's employment by MFA without Cause (which shall
include any non-renewal of this Agreement by MFA pursuant to Paragraph 1(b))
that occurs both within two months before a Change in Control and following the
occurrence of a Pre-Change-in-Control Event, (2) the resignation of her
employment by the Executive for any reason within three months following a
Change in Control or (3) the termination of the Executive's employment by MFA
other than for Cause (which shall include any non-renewal of this Agreement by
MFA pursuant to Paragraph 1(b)) or the Executive's resignation of her employment
for Good Reason within twelve months following a Change in Control:

 

     (i) MFA shall pay to Executive in a lump sum, within 30 days following the
termination of employment, an amount equal to 250% of the sum of (a) the
Executive's then current Base Salary and (b) the Executive's highest bonus for
the two preceding years;



 

     (ii) all of the Executive's outstanding restricted stock, phantom shares
and stock options shall immediately vest in full and such options shall remain
exercisable, and any dividend equivalents associated therewith shall continue to
be payable, until the earlier of (a) 90 days following the date of such
termination and (b) the date on which each such option would have expired had
the Executive’s employment not terminated; and



 

     (iii) the Executive and her immediate family shall continue to participate
in all health, life insurance, retirement and other benefit programs at MFA's
expense for the balance of the Term of Employment, to the same extent as though
the Executive's employment had not terminated.



3



--------------------------------------------------------------------------------

The Executive, in her sole and absolute discretion, may elect to reduce any such
payment in order to avoid imposition of the excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended.

          (e) Other Payments. Upon the termination of the Executive's
employment, in addition to the amounts payable under any Paragraph above, the
Executive shall be entitled to receive the following:

 

     (i) any annual bonus earned during one or more preceding years but not
paid;



 

     (ii) any vested deferred compensation (including any interest accrued on or
appreciation in value of such deferred amounts);



 

     (iii) reimbursement for reasonable business expenses incurred but not yet
reimbursed by MFA; and



 

     (iv) any other benefits to which the Executive or her legal representative
may be entitled under the 2004 Equity Compensation Plan and under all other
applicable plans and programs of MFA, as provided in Paragraph 4 above.



 

     (v) upon the termination of the Executive's employment pursuant to
Paragraphs 5(a) or 5(b) above, all of the Executive's outstanding restricted
stock, phantom shares and stock options shall immediately vest in full and such
options shall remain exercisable, and any dividend equivalents associated
therewith shall continue to be payable until the earlier of (a) 90 days
following the date of such termination and (b) the date on which each such
option would have expired had the Executive's employment not terminated.



          (f) No Mitigation; No Offset. In the event of any termination of the
Executive's employment under this Agreement, she shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Paragraph 5, and there shall be no offset against
amounts due her under this Agreement on account of any remuneration attributable
to any subsequent employment that she may obtain.

          (g) Payments Subject to Section 409A. Notwithstanding anything herein
to the contrary, the Executive shall not be entitled to any payment pursuant to
this Paragraph 5 prior to the earliest date permitted under Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable Treasury regulations
thereunder. To the extent any payment pursuant to this Paragraph 5 is required
to be delayed six months pursuant to the special rules of Section 409A related
to "specified employees," each affected payment shall be delayed until six
months after the Executive's termination of employment.

          (h) Mutual Release. MFA’s obligation to make any payment or provide
any benefit pursuant to this Paragraph 5 shall be contingent upon, and is the
consideration for, the Executive executing and delivering to MFA a general
release (the “Release”), substantially in the form annexed hereto as Exhibit A,
releasing MFA, and all current and former members, officers and employees of
MFA, from any claims relating to the Executive’s employment hereunder, other
than claims relating to continuing obligations under, or preserved by, (x) this
Agreement or (y) any compensation or benefit plan, program or arrangement in
which the Executive was participating as of the date of termination of her
employment, and no such amounts shall be provided until the Executive executes
and delivers to MFA a letter which provides that the Executive had not revoked
such Release after seven days following the date of the Release. The Release
shall also be executed by MFA and delivered to the Executive as part of the
consideration for the Executive’s execution and delivery of the Release, and,
except as otherwise provided under the terms of the Release, shall release the
Executive from any and all claims MFA may have against the Executive.

4



--------------------------------------------------------------------------------

     6. Definitions.

          For purposes of this Agreement, the following terms shall be defined
as set forth below:

          (a) Cause. "Cause" shall mean the Executive's (i) conviction, or entry
of a guilty plea or a plea of nolo contendre with respect to, a felony, a crime
of moral turpitude or any crime committed against MFA, other than traffic
violations; (ii) engagement in willful misconduct, willful or gross negligence,
or fraud, embezzlement or misappropriation relating to significant amounts, in
each case in connection with the performance of her duties under this Agreement;
(iii) failure to adhere to the lawful directions of the CEO, the CFO and/or the
Board of Directors that are reasonably consistent with her duties and position
provided for herein; (iv) breach in any material respect of any of the
provisions of Paragraph 7 of this Agreement resulting in material and
demonstrable economic injury to MFA; (v) chronic or persistent substance abuse
that materially and adversely affects her performance of her duties under this
Agreement or (vi) breach in any material respect of the terms and provisions of
this Agreement resulting in material and demonstrable economic injury to MFA.
Notwithstanding the foregoing, (i) the Executive shall be given written notice
of any action or failure to act that is alleged to constitute Cause (a
"Default"), and an opportunity for 20 business days from the date of such notice
in which to cure such Default, such period to be subject to extension in the
discretion of the CEO or, in her absence, the Board of Directors and
(ii) regardless of whether the Executive is able to cure any Default, the
Executive shall not be deemed to have been terminated for Cause without
(x) reasonable prior written notice to the Executive setting forth the reasons
for the decision to terminate the Executive for Cause, (y) an opportunity for
the Executive, together with her counsel, to be heard by the CEO or, in her
absence, the Board of Directors and (z) delivery to the Executive of a notice of
termination approved by said CEO or, in her absence, the Board of Directors,
stating her or its good faith opinion that the Executive has engaged in actions
or conduct described in the preceding sentence, which notice specifies the
particulars of such action or conduct in reasonable detail; provided, however,
MFA may suspend the Executive with pay until such time as her right to appear
before the CEO or the Board of Directors, as the case may be, has been
exercised, so long as such appearance is within two weeks of the date of
suspension.

          (b) Change in Control. A "Change in Control" shall mean the occurrence
of any one of the following events:

 

     (i) any "person", as such term is used in Sections 13(d) and 14(d) of the
Act (other than MFA, any of its affiliates or any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
MFA or any of its affiliates) together with all affiliates and "associates" (as
such term is defined in Rule 12b-2 under the Act) of such person, shall become
the "beneficial owner" (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of MFA representing 30% or more of either
(A) the combined voting power of MFA's then outstanding securities having the
right to vote in an election of the Board of Directors ("voting securities") or
(B) the then outstanding shares of common stock of MFA ("Shares") (in either
such case other than as a result of an acquisition of securities directly from
MFA); or



 

     (ii) persons who, as of the effective date of this Agreement, constitute
MFA's Board of Directors (the "Incumbent Directors") cease for any reason,
including, without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of the Board of
Directors, provided that any person becoming a Director of MFA subsequent to the
effective date whose election or nomination for election was approved by a vote
of at least a majority of the Incumbent Directors shall, for purposes of this
Agreement, be considered an Incumbent Director; or



5



--------------------------------------------------------------------------------

 

     (iii) there shall occur (A) any consolidation or merger of MFA or any
subsidiary where the stockholders of MFA, immediately prior to the consolidation
or merger, would not, immediately after the consolidation or merger,
beneficially own (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, shares representing in the aggregate 60% or more of the voting
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of MFA or (C) any plan or proposal for the liquidation or
dissolution of MFA.



 

     Notwithstanding the foregoing, a "Change in Control" shall not be deemed to
have occurred for purposes of the foregoing clause (i) solely as the result of
an acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a "Change in Control" shall be deemed to have occurred for purposes of this
Paragraph 6(b).



          (c) Disability. "Disability" shall mean the Executive's inability for
a period of six consecutive months, to render substantially the services
provided for in this Agreement by reason of mental or physical disability,
whether resulting from illness, accident or otherwise, other than by reason of
chronic or persistent abuse of any substance (such as narcotics or alcohol).

          (d) Good Reason. "Good Reason" shall mean:

 

     (i) a material diminution in the Executive's title, duties or
responsibilities;



 

     (ii) relocation of the Executive's place of employment without her consent
outside the New York City metropolitan area;



 

     (iii) the failure of MFA to pay within 30 business days any payment due
from MFA;



 

     (iv) the failure of MFA to pay within a reasonable period after the date
when amounts are required to be paid to the Executive under any benefit programs
or plans; or



 

     (v) the failure by MFA to honor any of its material obligations herein.



          (e) Pre-Change-in–Control Event. A "Pre-Change-in-Control Event" shall
mean the occurrence of any one of the following events:

 

     (i) the Board shall adopt a resolution to the effect that any person has
taken actions which, if consummated, would result in such person acquiring
effective control of the business and affairs of MFA;



6



--------------------------------------------------------------------------------

 

     (ii) there shall commence a tender offer or proxy contest resulting in any
of the transactions specified in subparagraphs (i)-(iii) of Paragraph 6(b);



 

     (iii) MFA shall make any agreement resulting in any of the transactions
specified in subparagraphs (i)-(iii) of Paragraph 6(b);



 

     (iv) there shall be a public announcement of a transaction of the kind
specified in subparagraphs (i)-(iii) of Paragraph 6(b); or



 

     (v) any other meeting, writing or written communication with, by or to the
Board of Directors or any officer or executive of MFA, that is held, made or
undertaken in good faith in anticipation of a Change in Control.



     7. Covenant Not To Compete.

          In the event of the termination of the Executive's employment with MFA
other than upon nonrenewal of the Term of Employment, the Executive will not,
without the prior written consent of MFA, manage, operate, control or be
connected as a stockholder (other than as a holder of shares publicly traded on
a stock exchange or the NASDAQ National Market System, provided that the
Executive shall not own more than five percent of the outstanding shares of any
publicly traded company) or partner with, or as an officer, director, employee
or consultant of, any mortgage REIT for a period of one year following
termination of her employment with MFA. For a period of one year following the
termination of the Executive's employment with MFA for any reason, the Executive
shall not solicit any employees of MFA to work for any mortgage REIT. Except as
otherwise required by law, the Executive shall keep confidential all materials,
files, reports, correspondence, records and other documents (collectively,
the "Company Materials") used, prepared or made available to her in connection
with her employment by MFA and which have not otherwise been made available to
the public, and upon termination of her employment shall return such Company
Materials to MFA. The Executive acknowledges that MFA may seek injunctive relief
or other specific enforcement of its rights under this Paragraph.

     8. Indemnification.

          MFA shall indemnify the Executive to the fullest extent permitted by
Maryland law as amended from time to time in connection with the Executive's
duties with MFA, against all costs, expenses, liabilities and losses (including,
without limitation, attorneys' fees, judgments, fines, penalties, ERISA excise
taxes and amounts paid in settlement) actually and reasonably incurred by the
Executive in connection with an action, suit or proceeding. During the Term of
Employment and for six years following the date of the Executive's termination
as an officer of MFA, MFA (or any successor thereto) shall provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at MFA's sole cost.

     9. Assignability; Binding Nature.

          This Agreement shall inure to the benefit of MFA and the Executive and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of MFA under this Agreement may be assigned or
transferred by MFA except that any such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which MFA is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of MFA, provided that the assignee or transferee is the successor to all
or substantially all of the assets of MFA and such assignee or transferee
assumes the liabilities, obligations and duties of MFA, as contained in this
Agreement, either contractually or as a matter of law. This Agreement shall not
be assignable by the Executive.

7



--------------------------------------------------------------------------------

     10. Representation.

          MFA represents and warrants that it is fully authorized and empowered
to enter into this Agreement and that its entering into this Agreement and the
performance of its obligations under this Agreement will not violate any
agreement between MFA and any other person, firm or organization or any law or
governmental regulation.

     11. Entire Agreement.

          This Agreement contains the entire agreement between MFA and the
Executive concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between them with respect thereto.

     12. Amendment or Waiver.

          This Agreement cannot be changed, modified or amended without the
consent in writing of both the Executive and MFA. No waiver by either MFA or the
Executive at any time of any breach by the other party of any condition or
provision of this Agreement shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or at any prior or subsequent time. Any
waiver must be in writing and signed by the Executive or an authorized officer
of MFA, as the case may be.

     13. Severability.

          In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

     14. Reasonableness.

          To the extent that any provision or portion of this Agreement is
determined to be unenforceable by a court of law or equity, that provision or
portion of this Agreement shall nevertheless be enforceable to the extent that
such court determines is reasonable.

     15. Survivorship.

          The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

     16. Governing Law.

          This Agreement and all rights thereunder, and any controversies or
disputes arising with respect thereto, shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, applicable to
agreements made and to be performed entirely within such State, without regard
to conflict of laws provisions thereof that would apply the law of any other
jurisdiction.

     17. Dispute Resolution.

          In the event of any dispute, controversy or claim arising out of or
relating to this Agreement or Executive's employment or termination thereof
(other than a controversy or claim arising under Paragraph 7, to the extent
necessary for MFA (or its affiliates, where

8



--------------------------------------------------------------------------------

applicable) to enforce the provisions thereof), the parties hereby agree to
settle such dispute, controversy or claim in a binding arbitration by a single
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, which arbitration shall be conducted in New York, New
York. The parties agree that the arbitral award shall be final and
non-appealable and shall be the sole and exclusive remedy between the parties
hereunder. The parties agree that judgment on the arbitral award may be entered
in any court having competent jurisdiction over the parties or their assets. All
reasonable fees and expenses related to any such arbitration (including
reasonable attorneys' fees and related disbursements) shall be paid by MFA.

     18. Legal Fees.

          MFA shall pay directly all reasonable legal fees incurred by the
Executive in connection with the negotiation, preparation and execution of this
Agreement.

     19. Notices.

          Any notice given to either party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned, if to MFA, at its principal office, and if to the
Executive, at the address of the Executive shown on MFA's records or at such
other address as such party may give notice of.

     20. Headings.

          The headings of the paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

     21. Counterparts.

          This Agreement may be executed in two or more counterparts.

9



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

    MFA MORTGAGE INVESTMENTS, INC.      

  By:    /s/ Stewart Zimmerman      

--------------------------------------------------------------------------------

    Name:   Stewart Zimmerman     Title:   Chairman, Chief Executive Officer and
President



     

  By:    /s/ Teresa D. Covello      

--------------------------------------------------------------------------------

    Name:   Teresa D. Covello     Title:   Senior Vice President, Chief
Accounting Officer and Treasurer

10



--------------------------------------------------------------------------------

EXHIBIT A

Mutual Release

     This Mutual Release of Claims (this “Release”) is made as of _____________,
by and between MFA MORTGAGE INVESTMENTS, INC. (the “Company”) and
_________________ (the “Executive”).

     1. Release by the Company.

          (a) The Company on behalf of itself, its agents, successors,
affiliated entities and assigns, in consideration for the Executive’s execution
and delivery of this Release, hereby forever releases and discharges the
Executive, and her agents, heirs, successors, assigns, executors and
administrators, from any and all known and unknown causes of action, actions,
judgments, liens, indebtedness, damages, losses, claims, liabilities, and
demands of whatsoever kind and character in any manner whatsoever arising on or
prior to the date of this Release, including but not limited to (i) any claim
for breach of contract, breach of implied covenant, breach of oral or written
promise, defamation, interference with contract relations or prospective
economic advantage, negligence, misrepresentation; (ii) any and all liability
that was or may have been alleged against or imputed to the Executive by the
Company or by anyone acting on its behalf; (iii) any punitive, compensatory or
liquidated damages; and (iv) all rights to and claims for attorneys’ fees and
costs except as otherwise provided in her employment agreement with the Company
dated January 1, 2006 (the “Employment Agreement”).

          (b) The Company shall not file or cause to be filed any action, suit,
claim, charge or proceeding with any federal, state or local court or agency
relating to any claim within the scope of this Release. In the event there is
presently pending any action, suit, claim, charge or proceeding within the scope
of this Release, or if such a proceeding is commenced in the future, the Company
shall promptly withdraw it, with prejudice, to the extent it has the power to do
so. The Company represents and warrants that its has not assigned any claim
released herein, or authorized any other person to assert any claim on its
behalf.

          (c) Anything to the contrary notwithstanding in this Release or the
Employment Agreement, this Release shall not apply to claims or damages based on
(i) any right or claim that arises after the date on which the Company executes
this Release, including any right to enforce the Employment Agreement with
respect to provisions pertaining to matters that arise after the date of the
Release and that survive termination of employment or (ii) any act of willful
misconduct, gross negligence, fraud or misappropriation of funds.

     2. Release by the Executive.

          (a) The Executive, on behalf of himself, her agents, heirs,
successors, assigns, executors and administrators, in consideration for the
termination payments and other consideration provided for under the Employment
Agreement, hereby forever releases and discharges the Company, and its
successors, its affiliated entities, and, in such capacities, its past and
present directors, employees, agents, attorneys, accountants, representatives,
plan fiduciaries, successors and assigns from any and all known and unknown
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities, and demands of whatsoever kind and character in any manner
whatsoever arising on or prior to the date of this Release, including but not
limited to (i) any claim for breach of contract, breach of implied covenant,
breach of oral or written promise, wrongful termination, intentional infliction
of emotional distress, defamation, interference with contract relations or
prospective economic advantage, negligence, misrepresentation or employment
discrimination, and including without limitation alleged violations of Title VII
of the Civil Rights Act of 1964, as amended,



--------------------------------------------------------------------------------

prohibiting discrimination based on race, color, religion, sex or national
origin; the Family and Medical Leave Act; the Americans With Disabilities Act;
the Age Discrimination in Employment Act; other federal, state and local laws,
ordinances and regulations; and any unemployment or workers’ compensation law,
excepting only those obligations of the Company pursuant to Paragraph 5 of the
Employment Agreement or otherwise continuing under the Employment Agreement and
any claims to benefits under any compensation or benefit plan, program or
arrangement in which the Executive was participating as of the date of
termination of her employment; (ii) any and all liability that was or may have
been alleged against or imputed to the Company by the Executive or by anyone
acting on her behalf; (iii) all claims for wages, monetary or equitable relief,
employment or reemployment with the Company in any position, and any punitive,
compensatory or liquidated damages; and (iv) all rights to and claims for
attorneys’ fees and costs except as otherwise provided in the Employment
Agreement.

          (b) The Executive shall not file or cause to be filed any action,
suit, claim, charge or proceeding with any federal, state or local court or
agency relating to any claim within the scope of this Release. In the event
there is presently pending any action, suit, claim, charge or proceeding within
the scope of this Release, or if such a proceeding is commenced in the future,
the Executive shall promptly withdraw it, with prejudice, to the extent she has
the power to do so. The Executive represents and warrants that she has not
assigned any claim released herein, or authorized any other person to assert any
claim on her behalf.

          (c) In the event any action, suit, claim, charge or proceeding within
the scope of this Release is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys’ fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of her receipt thereof.

          (d) BY HER SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:

               (1) SHE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A
PERIOD OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;

               (2) IF SHE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF
TWENTY-ONE DAYS, SHE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF
REVIEW;

               (3) SHE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF
SEVEN (7) DAYS AFTER SHE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF
REVOCATION TO THE COMPANY’S GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS
ON THE SEVENTH DAY AFTER THE DAY ON WHICH SHE SIGNED THIS RELEASE;

               (4) THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN
REVOKED (THE “EFFECTIVE DATE”);

12



--------------------------------------------------------------------------------

               (5) THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION
OF THE REVOCATION PERIOD REFERRED TO IN SECTION 2(d)(3). SHE AGREES NOT TO
CHALLENGE ITS ENFORCEABILITY;

               (6) SHE IS AWARE OF HER RIGHT TO CONSULT AN ATTORNEY, HAS BEEN
ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO
CONSULT WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;

               (7) NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE
EXCEPT AS SET FORTH IN THIS RELEASE;

               (8) SHE IS LEGALLY COMPETENT TO EXECUTE THIS RELEASE AND ACCEPT
FULL RESPONSIBILITY FOR IT; AND

               (9) SHE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT SHE
HAS NOT RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET
FORTH IN THIS DOCUMENT, AND WARRANTS AND REPRESENTS THAT SHE IS SIGNING THIS
RELEASE KNOWINGLY AND VOLUNTARILY.

13



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have hereunto set their hands this _____
day of ___________________.

     

  By:           

--------------------------------------------------------------------------------

      Name:       Title: Executive



    MFA MORTGAGE INVESTMENTS, INC.      

  By:           

--------------------------------------------------------------------------------

      Name:       Title: